 1
 2
 3
 4
 5
 6
 7                         IN THE UNITED STATES DISTRICT COURT
 8                      FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                           AT SEATTLE
10    ERIK MADRID, an individual,
11                                          Plaintiff,      Case No. 2:20-cv-00382-RSL-DWC
12                          vs.
                                                            STIPULATED ORDER TO STAY
13    MITCHELL INTERNATIONAL, INC., a
      Delaware corporation, and MEDICAL
14    CONSULTANTS NETWORK, LLC, a
      Washington limited liability corporation,
15
                                         Defendants.
16
17          This matter having come before the Court on the parties’ Stipulated Motion to Stay

18   this case for 60 days, having read the motion and being fully advised of the same, ORDERS

19   as follows:

20          Defendants’ Motion to Stay this matter for 60 days is GRANTED. Defendants’

21   response to plaintiff’s motion for remand is due June 5, 2020, and plaintiff’s reply in support

22   of its motion to remand is due June 12, 2020. The Clerk is directed to re-note the Motion for

23   Remand to June 12, 2020.

24          DATED this 6th day of April, 2020.


                                                          A
25
26
                                                          David W. Christel
                                                          United States Magistrate Judge

                                                                                      MARKOWITZ HERBOLD PC
                                                                                     1455 SW BROADWAY, SUITE 1900
     STIPULATED ORDER TO STAY [Case No. 2:20-cv-00382-RSL-                             PORTLAND, OREGON 97201
     DWC] - 1                                                                                (503) 295-3085
 1   ///

 2
 3
     IT IS SO STIPULATED:
 4
      MARKOWITZ HERBOLD PC                    WYATT DEBENEDETTI PLLC
 5
      s/ Bryana Blessinger                    s/ J. Todd W. Wyatt
 6    Jeffrey M. Edelson, WSBA # 37361        J Todd W. Wyatt, WSBA # 31608
      JeffEdelson@MarkowitzHerbold.com        todd@wdlawgroup.com
 7    Bryana Blessinger, WSBA #42308          Attorneys for Plaintiff
      BryanaBlessinger@Markowitzherbold.com
 8    Attorneys for Defendants

 9
     983757
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26




                                                                        MARKOWITZ HERBOLD PC
                                                                       1455 SW BROADWAY, SUITE 1900
     STIPULATED ORDER TO STAY [Case No. 2:20-cv-00382-RSL-               PORTLAND, OREGON 97201
     DWC] - 2                                                                  (503) 295-3085
